Title: From George Washington to Brigadier General William Maxwell, 30 July 1777
From: Washington, George
To: Maxwell, William



Sir
Coryells Ferry [N.J.] July 30th 1777

I was this day favoured with your Letter of the 28th It was never my intention that the two Regiments, you allude to should remain longer where they are than till the destination of the Enemy is certainly known. As that is not the case, at present they are to continue where they are & will do so, till I give further orders. I apprized the Governor, that I should call away those Regiments & recommened him to have a sufficient number of the Militia to take their place.

I would wish to give protection to every Inhabitant, & as far as I can I will; But how can it be expected or with what propriety, that the Army is to be detached & broken to peices? Rode Island—Connecticut & every other State might upon the same principles demand a part of the Army to remain amongst ’em, & it might be divided & sub divided till it became too weak to act at any one point. I am Sir Your Most Obt Servt.
